DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17-21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, lines 18-23 of claim 15 recite "each of the plurality of loops is flattened in a plane that is parallel to the first and second directions and oriented so that the plurality of loops partially overlap with each other in a third direction which is perpendicular to the first and second directions"; however, the specification does not describe each of the plurality of loops "flattened in a plane" and also "the plurality of loops partially overlap with each other in a third direction which is perpendicular to the first and second direction".  (The manner in which the plurality of loops can be "flattened in a plane" while partially overlapping with each other is unclear as set forth below. The partial overlapping claimed would necessitate a structure in which the individual loops were not flat in a plane in the area in which the partial overlap occurs.)  Dependent claims 17-21 and 23 are rejected due to their dependence on claim 15.
Claims 15, 17-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the manner in which the plurality of loops can be "flattened in a plane" while partially overlapping with each other is unclear. The partial overlapping claimed would necessitate a structure in which the individual loops were not flat in a plane in the area in which the partial overlap occurs.)  Dependent claims 17-21 and 23 are rejected due to their dependence on claim 15.

Claim 18, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 18, 19, and 21 each recite the limitation "the one or more loops"; however, there is insufficient antecedent basis for the limitation in the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ziltener et al. (US 8,928,105) in view of Stein et al. (US 2015/0027527) and further in view of Eberspacher et al. (US 8,541,680).
	Regarding claim 1, Ziltener discloses a photovoltaic apparatus comprising: a photovoltaic device comprising: an array of photovoltaic cells having a first end and a second end (shown in annotated Figure 3A below), the array extending in a first direction from the first end to the second end (shown in annotated Figure 3A below); each photovoltaic cell comprising: a first contact layer (C6/L53-54); a second contact layer (C6/L49-50); and an absorber layer disposed between the first contact layer and the second contact layer (C6/L51); a first busbar extending from a first side of the photovoltaic device to a second side of the photovoltaic device in a second direction, wherein the second direction is perpendicular to the first direction (188 in Fig. 3A), and the first direction and the second direction are parallel to a surface of the first contact layer (shown in Fig. 3A); a plurality of serial interconnects, wherein a serial interconnect of the plurality of serial interconnects, is disposed between adjacent photovoltaic cells in the array of photovoltaic cells, and the plurality of serial interconnects are aligned parallel to the first busbar in the second direction (C6/L59 - C7/L5; 155 in Figure 3A are aligned parallel to the first busbar in the second direction); and a plurality of vias extending through the absorber layer in a third direction perpendicular to the first and second directions (157 in Fig. 3A), wherein each via of the plurality of vias form part of an electrical connection formed between the first busbar and the second contact layer (C7/L7-10), each via of the plurality of vias extends through an opening through the absorber layer (shown in Fig. 3B), and each opening includes a first wall and a second wall, each having a first end and a second end (shown in Fig. 3B), wherein the first end contacts the first contact layer (wall of 157 contacting 158 in Fig. 3B), the second end contact the second contact layer (wall of 157 contacts 128 in Fig. 3B).
	Ziltener does not explicitly disclose the first busbar including a plurality of strands that form a braided structure.
	Stein discloses a photovoltaic device comprising a busbar including a plurality of strands that form a braided structure ([0014] L15).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the braided structure disclosed by Stein in the busbar of Ziltener, because as taught by Stein, the tape arrangement comprising two copper tapes takes on the function of current collection and current discharge from the solar cell surface (Stein - [0014] L16-19).  Additionally, as evidenced by Stein, the use of a braided structure in a busbar of a photovoltaic device amounts to the use of a known component in the art for its intended purpose to achieve an expected result.
	Modified Ziltener does not explicitly disclose the first and second walls each have a slope that is different such that the first and second walls are not symmetric about the third direction.
	Eberspacher discloses a photovoltaic apparatus and further discloses first and second walls each have a slope that is different such that the first and second walls are not symmetric about the third direction (917b and 917c in Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the vias in modified Ziltener to include first and second walls with non-symmetric slopes about the third direction, as disclosed by Eberspacher, because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

[AltContent: textbox (first end)][AltContent: textbox (second end)]
    PNG
    media_image1.png
    411
    529
    media_image1.png
    Greyscale


	Regarding claim 3, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses each via is disposed between the first busbar and the second contact layer (via 157 extends between the first busbar 188 and 128 in Fig. 3B).
	Regarding claim 6, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses a conductive adhesive disposed between the first busbar and each via of the plurality of vias (Ziltener - C10/L41).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ziltener et al. (US 8,928,105) in view of Stein et al. (US 2015/0027527) further in view of Eberspacher et al. (US 8,541,680) as applied to claim 1 above, and further in view of Hishida (US 2009/0056804).
	Regarding claim 4, modified Ziltener discloses all the claim limitations as set forth above.  
	While modified Ziltener does disclose the first busbar includes a convex surface (the braided structure disclosed necessarily include a convex surface), modified Ziltener does not explicitly disclose the plurality of vias includes two or more vias spaced apart in the first direction.
	Hishida discloses a photovoltaic device and further discloses two vias spaced apart in a first direction (20 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two vias in the first direction, as disclosed by Hishida, in the photovoltaic device of modified Ziltener, because as evidenced by Hishida, the configuration amounts to a known arrangement in the art for connection to a back surface of a photovoltaic device.  Additionally, Hishida discloses that the configuration results in improved manufacturing yield (abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ziltener et al. (US 8,928,105) in view of Stein et al. (US 2015/0027527) and further in view of Eberspacher et al. (US 8,541,680) as applied to claim 1 above, and further in view of Basol (US 2008/0053522).
Regarding claim 5, modified Ziltener discloses all the claim limitations as set forth 
above.
Modified Ziltener does not explicitly disclose a conductive ink disposed within the 
plurality of vias.
	Basol discloses a photovoltaic apparatus and further discloses the use of conductive ink as interconnection material ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use conductive ink, as disclosed by Basol, for the interconnection material in modified Ziltener, because as evidenced by Basol, the use of conductive ink as an interconnection material in a solar module amounts to the use of a known material in the art for its intended purpose to achieve an expected result.
Claims 8-12, 15, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ziltener et al. (US 8,928,105) in view of Morad et al. (US 2015/0349161) and further in view of Borgers (EP 2 660 878 A1).
	Regarding claim 8, Ziltener discloses a photovoltaic apparatus comprising: a photovoltaic device comprising: an array of photovoltaic cells having a first end and a second end (shown in annotated Figure 3A above), the array extending in a first direction from the first end to the second end (shown in annotated Figure 3A above); each photovoltaic cell comprising: a first contact layer (C6/L53-54); a second contact layer (C6/L49-50); and an absorber layer disposed between the first contact layer and the second contact layer (C6/L51); and a conductive layer disposed over the first contact layer (178 in Fig. 3B; note: the term "over" does not require direct physical contact or the absence of intermediate components); a first busbar extending from a first side of the photovoltaic device to a second side of the photovoltaic device in a second direction, the conductive layer underlying substantially all of the first busbar (178 in Fig. 3B), wherein the second direction is perpendicular to the first direction (188 in Fig. 3A), and the first direction and the second direction are parallel to a surface of the first contact layer (shown in Fig. 3A).   	
	Ziltener does not explicitly disclose the first busbar including a plurality of wavy conductors, each wavy conductor of the plurality of wavy conductors having a series of peaks in the first direction.  
	Morad discloses a photovoltaic device and further discloses a busbar including a plurality of wavy conductors, each wavy conductor of the plurality of wavy conductors having a series of peaks in the first direction (400N in Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbar in modified Ziltener in the manner shown in Morad (400N in Fig. 7) because the arrangement is a known arrangement in the art and one of ordinary skill would have a reasonable expectation of success when employing the configuration in the apparatus of Ziltener.
Modified Ziltener discloses each wavy conductor of the plurality of wavy conductors form a coupling to the conductive layer (188 is coupled to 178 in Fig. 3B of Ziltener; note: the phrase "form a coupling" does not require direct physical contact between components, or the absence of intermediate structural components).
Modified Ziltener does not explicitly disclose a configuration in which the plurality of wavy conductors are intertwined.
Borgers discloses a photovoltaic apparatus and further discloses a plurality of wavy conductors that are intertwined (Figures 5a and 6a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to intertwine, as disclosed by Borgers, the plurality of wavy conductors of modified Ziltener, because the configuration is known in the art and one of ordinary skill would have a reasonable expectation of success when intertwining the conductors based on the teaching of Borgers.
Regarding claim 9, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses the plurality of wavy conductors comprises a first wavy conductor and a second wavy conductor (Morad - 400N in Figure 7 shows two wavy conductors; Borgers shows two wavy conductors in Figures 5a and 6a).
Regarding claim 10, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses the series of peaks of the first wavy conductor are regularly spaced at intervals that are defined by a first period, the series of peaks of the second wavy conductor are regularly spaced at intervals that are defined by a second period (Morad - 400N in Fig. 7; Borgers - Figures 5a and 6a).  With regard to the limitation “the series of peaks of the first wavy conductor is offset from the series of peaks of the second wavy conductor by other than a multiple of one quarter the second period”, it is noted that it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 11, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses a plurality of vias extending through the absorber layer (Ziltener - 157 in Fig. 3B), wherein each via electrically connects the first busbar to the second contact layer (Ziltener - 157 connects 188 to 128 in Fig. 3B).
	Regarding claim 12, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses each via is disposed between the first busbar and the second contact layer (Ziltener - via 157 extends between the first busbar 188 and 128 in Fig. 3B).
	Regarding claims 15 and 21, Ziltener discloses a photovoltaic apparatus comprising: a photovoltaic device comprising: an array of photovoltaic cells having a first end and a second end (shown in annotated Figure 3A above), the array extending in a first direction from the first end to the second end (shown in annotated Figure 3A above); each photovoltaic cell comprising: a first contact layer (C6/L53-54); a second contact layer (C6/L49-50); and an absorber layer disposed between the first contact layer and the second contact layer (C6/L51); a first busbar extending from a first side of the photovoltaic device to a second side of the photovoltaic device in a second direction, wherein the second direction is perpendicular to the first direction (188 in Fig. 3A), and the first direction and the second direction are parallel to a surface of the first contact layer (shown in Fig. 3A).
	Ziltener does not explicitly disclose the first busbar including a plurality of loops, each of the plurality of loops comprising a wire, each of the plurality of loops is flattened in a plane that is parallel to the first and second directions.
	Morad discloses a photovoltaic apparatus and further discloses a busbar including a plurality of loops comprising a wire, each of the plurality of loops is flattened in a place that is parallel to the first and second directions (400N in Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbar in modified Ziltener in the manner shown in Morad (400N in Fig. 7) because the arrangement is a known arrangement in the art and one of ordinary skill would have a reasonable expectation of success when employing the configuration in the apparatus of Ziltener.
	Modified Ziltener does not explicitly disclose each of the plurality of loops is oriented so that the plurality loops partially overlap with each other in a third direction, which is perpendicular to the first and second directions.  
	Borgers discloses a photovoltaic device and further discloses a busbar including a plurality of loops, each of the plurality of loops oriented so that the plurality of loops partially overlap with each other (shown in Figures 5a and 6a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbar in modified Ziltener such that the plurality of loops overlap with each other, as disclosed in Borgers, because the arrangement is a known arrangement in the art and one of ordinary skill would have a reasonable expectation of success when employing the configuration in the apparatus of modified Ziltener. Such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Ziltener, as modified by Morad and Borgers as set forth above, discloses each of the plurality of loops is oriented so that the plurality loops partially overlap with each other (Borgers - Figures 5a and 6a) in a third direction, which is perpendicular to the first and second directions (Morad - 400N in Fig. 7).  
	Regarding claim 17, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses a plurality of vias extending through the absorber layer (Ziltener - 157 in Fig. 3B), wherein each via electrically connects the first busbar to the second contact layer and each via is disposed between the first busbar and the second contact layer (Ziltener - 157 connects 188 to 128 in Fig. 3B).
	Regarding claim 22, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses each via of the plurality of vias extends through an opening through the absorber layer (Ziltener - shown in Fig. 3B), each opening includes a first wall and a second wall, each having a first end and a second end (Ziltener - shown in Fig. 3B), wherein the first end contacts the first contact layer (Ziltener - wall of 157 contacting 158 in Fig. 3B), the second end contact the second contact layer (Ziltener - wall of 157 contacts 128 in Fig. 3B), and the second wall has a slope that is different from a slope of the first wall as measured in a plane that is parallel to the third direction, and the third direction is perpendicular to the first direction and the second direction (157 in Fig. 3B shows the first wall with a negative slope and the second wall with a positive slope).
	Regarding claim 23, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses each via of the plurality of vias extends through an opening through the absorber layer (Ziltener - shown in Fig. 3B), each opening includes a first wall and a second wall, each having a first end and a second end (Ziltener - shown in Fig. 3B), wherein the first end contacts the first contact layer (Ziltener - wall of 157 contacting 158 in Fig. 3B), the second end contact the second contact layer (Ziltener - wall of 157 contacts 128 in Fig. 3B), and the second wall has a slope that is different from a slope of the first wall as measured in a plane that is parallel to the third direction, and the third direction is perpendicular to the first direction and the second direction (157 in Fig. 3B shows the first wall with a negative slope and the second wall with a positive slope).
Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziltener et al. (US 8,928,105) in view of Morad et al. (US 2015/0349161) further in view of Borgers (EP 2 660 878 A1) as applied to claims 11 and 17 above, and further in view of Hishida (US 2009/0056804).
	Regarding claim 13, modified Ziltener discloses all the claim limitations as set forth above.
	Modified Ziltener does not explicitly disclose the plurality of vias includes two or more vias spaced apart in the first direction.
	Hishida discloses a photovoltaic device and further discloses two vias spaced apart in a first direction (20 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two vias in the first direction, as disclosed by Hishida, in the photovoltaic device of modified Ziltener, because as evidenced by Hishida, the configuration amounts to a known arrangement in the art for connection to a back surface of a photovoltaic device.  Additionally, Hishida discloses that the configuration results in improved manufacturing yield (abstract).
	Modified Ziltener discloses the first wavy conductor includes a first surface overlying one or more of the vias spaced apart in the first direction (note: the term "overlying" is dependent on the spatial orientation of the device.  Additionally, the term "overlying" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 14, modified Ziltener discloses all the claim limitations as set forth above.
	While modified Ziltener discloses each via of the plurality of vias extends through an opening through the absorber layer and each opening includes at least one wall that is sloped (Ziltener - 157 in Fig. 3B); modified Ziltener does not explicitly disclose at least one wall of the opening sloped in the second direction.
	Hishida discloses a photovoltaic device and further discloses vias with walls sloped in the direction in which the busbar extends (20 in Fig. 7; 25 in Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the vias of modified Ziltener to include sloped walls in the second direction because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 18, modified Ziltener discloses all the claim limitations as set forth above.
	Modified Ziltener does not explicitly disclose two vias spaced apart in the first direction at a same location in the second direction, and each loop of the one or more loops overlies the two vias spaced apart in the first direction.
	Hishida discloses a photovoltaic device and further discloses two vias spaced apart in a first direction (20 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two vias in the first direction, as disclosed by Hishida, in the photovoltaic device of modified Ziltener, because as evidenced by Hishida, the configuration amounts to a known arrangement in the art for connection to a back surface of a photovoltaic device.  Additionally, Hishida discloses that the configuration results in improved manufacturing yield (abstract).
	Modified Ziltener discloses each loop of the one or more loops overlies the two vias spaced apart in the first direction (note: the term "overlies" is dependent on the spatial orientation of the device.  Additionally, the term "overlies" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 19, modified Ziltener discloses all the claim limitations as set forth above.
	Modified Ziltener does not explicitly disclose three or more vias spaced apart in the first direction and portion of two or more of the one or more loops overlie each of the three or more vias.  
	Hishida discloses a photovoltaic device and further discloses two vias spaced apart in a first direction (20 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two vias in the first direction, as disclosed by Hishida, in the photovoltaic device of modified Ziltener, because as evidenced by Hishida, the configuration amounts to a known arrangement in the art for connection to a back surface of a photovoltaic device.  Additionally, Hishida discloses that the configuration results in improved manufacturing yield (abstract).
	With regard to the limitation requiring "three or more vias", it would have been obvious to include additional vias because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Modified Ziltener discloses portions of two or more of the one or more loops overlie each of the three or more vias (note: the term "overlie" is dependent on the spatial orientation of the device.  Additionally, the term "overlie" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 20, modified Ziltener discloses all the claim limitations as set forth above.
	While modified Ziltener discloses each via of the plurality of vias extends through an opening through the absorber layer and each opening includes at least one wall that is sloped (Ziltener - 157 in Fig. 3B); modified Ziltener does not explicitly disclose at least one wall of the opening sloped in the second direction.
	Hishida discloses a photovoltaic device and further discloses vias with walls sloped in the direction in which the busbar extends (20 in Fig. 7; 25 in Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the vias of modified Ziltener to include sloped walls in the second direction because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 8-12, 15, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ziltener et al. (US 8,928,105) in view of Borgers (EP 2 660 878 A1).
	Regarding claim 8, Ziltener discloses a photovoltaic apparatus comprising: a photovoltaic device comprising: an array of photovoltaic cells having a first end and a second end (shown in annotated Figure 3A above), the array extending in a first direction from the first end to the second end (shown in annotated Figure 3A above); each photovoltaic cell comprising: a first contact layer (C6/L53-54); a second contact layer (C6/L49-50); and an absorber layer disposed between the first contact layer and the second contact layer (C6/L51); and a conductive layer disposed over the first contact layer (178 in Fig. 3B; note: the term "over" does not require direct physical contact or the absence of intermediate components); a first busbar extending from a first side of the photovoltaic device to a second side of the photovoltaic device in a second direction, the conductive layer underlying substantially all of the first busbar (178 in Fig. 3B), wherein the second direction is perpendicular to the first direction (188 in Fig. 3A), and the first direction and the second direction are parallel to a surface of the first contact layer (shown in Fig. 3A).   	
	Ziltener does not explicitly disclose the first busbar including a plurality of wavy conductors that are intertwined, each wavy conductor of the plurality of wavy conductors having a series of peaks in the first direction.  
	Borgers discloses a photovoltaic device and further discloses a busbar including a plurality of wavy conductors that are intertwined, each wavy conductor of the plurality of wavy conductors having a series of peaks in the first direction (shown in Figures 5a and 6a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbar in modified Ziltener in the manner shown in Borgers because the arrangement is a known arrangement in the art and one of ordinary skill would have a reasonable expectation of success when employing the configuration in the apparatus of Ziltener.
Modified Ziltener discloses each wavy conductor of the plurality of wavy conductors form a coupling to the conductive layer (188 is coupled to 178 in Fig. 3B of Ziltener; note: the phrase "form a coupling" does not require direct physical contact between components, or the absence of intermediate structural components).
Regarding claim 9, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses the plurality of wavy conductors comprises a first wavy conductor and a second wavy conductor (Morad - 400N in Figure 7 shows two wavy conductors; Borgers shows two wavy conductors in Figures 5a and 6a).
Regarding claim 10, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses the series of peaks of the first wavy conductor are regularly spaced at intervals that are defined by a first period, the series of peaks of the second wavy conductor are regularly spaced at intervals that are defined by a second period (Morad - 400N in Fig. 7; Borgers - Figures 5a and 6a).  With regard to the limitation “the series of peaks of the first wavy conductor is offset from the series of peaks of the second wavy conductor by other than a multiple of one quarter the second period”, it is noted that it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 11, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses a plurality of vias extending through the absorber layer (Ziltener - 157 in Fig. 3B), wherein each via electrically connects the first busbar to the second contact layer (Ziltener - 157 connects 188 to 128 in Fig. 3B).
	Regarding claim 12, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses each via is disposed between the first busbar and the second contact layer (Ziltener - via 157 extends between the first busbar 188 and 128 in Fig. 3B).
	Regarding claims 15 and 21, Ziltener discloses a photovoltaic apparatus comprising: a photovoltaic device comprising: an array of photovoltaic cells having a first end and a second end (shown in annotated Figure 3A above), the array extending in a first direction from the first end to the second end (shown in annotated Figure 3A above); each photovoltaic cell comprising: a first contact layer (C6/L53-54); a second contact layer (C6/L49-50); and an absorber layer disposed between the first contact layer and the second contact layer (C6/L51); a first busbar extending from a first side of the photovoltaic device to a second side of the photovoltaic device in a second direction, wherein the second direction is perpendicular to the first direction (188 in Fig. 3A), and the first direction and the second direction are parallel to a surface of the first contact layer (shown in Fig. 3A).   	
	Ziltener does not explicitly disclose the first busbar including a plurality of loops, each of the plurality of loops comprising a wire, each of the plurality of loops is flattened in a plane that is parallel to the first and second directions and oriented so that the plurality loops partially overlap with each other in a third direction, which is perpendicular to the first and second directions.  
	Borgers discloses a photovoltaic device and further discloses a busbar including a plurality of loops, each of the plurality of loops comprising a wire, each of the plurality of loops is flattened in a plane that is parallel to the first and second directions and oriented so that the plurality of loops partially overlap with each other in a third direction, which is perpendicular to the first and second directions (shown in Figures 5a and 6a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the busbar in modified Ziltener in the manner shown in Borgers because the arrangement is a known arrangement in the art and one of ordinary skill would have a reasonable expectation of success when employing the configuration in the apparatus of Ziltener.
Additionally, if the arrangement shown in Figures 5a and 6a of Borgers does not depict each of the plurality of loops is flattened in a plane that is parallel to the first and second directions, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.  Such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 17, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses a plurality of vias extending through the absorber layer (Ziltener - 157 in Fig. 3B), wherein each via electrically connects the first busbar to the second contact layer and each via is disposed between the first busbar and the second contact layer (Ziltener - 157 connects 188 to 128 in Fig. 3B).
	Regarding claim 22, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses each via of the plurality of vias extends through an opening through the absorber layer (Ziltener - shown in Fig. 3B), each opening includes a first wall and a second wall, each having a first end and a second end (Ziltener - shown in Fig. 3B), wherein the first end contacts the first contact layer (Ziltener - wall of 157 contacting 158 in Fig. 3B), the second end contact the second contact layer (Ziltener - wall of 157 contacts 128 in Fig. 3B), and the second wall has a slope that is different from a slope of the first wall as measured in a plane that is parallel to the third direction, and the third direction is perpendicular to the first direction and the second direction (157 in Fig. 3B shows the first wall with a negative slope and the second wall with a positive slope).
	Regarding claim 23, modified Ziltener discloses all the claim limitations as set forth above.  Modified Ziltener further discloses each via of the plurality of vias extends through an opening through the absorber layer (Ziltener - shown in Fig. 3B), each opening includes a first wall and a second wall, each having a first end and a second end (Ziltener - shown in Fig. 3B), wherein the first end contacts the first contact layer (Ziltener - wall of 157 contacting 158 in Fig. 3B), the second end contact the second contact layer (Ziltener - wall of 157 contacts 128 in Fig. 3B), and the second wall has a slope that is different from a slope of the first wall as measured in a plane that is parallel to the third direction, and the third direction is perpendicular to the first direction and the second direction (157 in Fig. 3B shows the first wall with a negative slope and the second wall with a positive slope).
Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziltener et al. (US 8,928,105) in view of Borgers (EP 2 660 878 A1) as applied to claims 11 and 17 above, and further in view of Hishida (US 2009/0056804).
	Regarding claim 13, modified Ziltener discloses all the claim limitations as set forth above.
	Modified Ziltener does not explicitly disclose the plurality of vias includes two or more vias spaced apart in the first direction.
	Hishida discloses a photovoltaic device and further discloses two vias spaced apart in a first direction (20 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two vias in the first direction, as disclosed by Hishida, in the photovoltaic device of modified Ziltener, because as evidenced by Hishida, the configuration amounts to a known arrangement in the art for connection to a back surface of a photovoltaic device.  Additionally, Hishida discloses that the configuration results in improved manufacturing yield (abstract).
	Modified Ziltener discloses the first wavy conductor includes a first surface overlying one or more of the vias spaced apart in the first direction (note: the term "overlying" is dependent on the spatial orientation of the device.  Additionally, the term "overlying" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 14, modified Ziltener discloses all the claim limitations as set forth above.
	While modified Ziltener discloses each via of the plurality of vias extends through an opening through the absorber layer and each opening includes at least one wall that is sloped (Ziltener - 157 in Fig. 3B); modified Ziltener does not explicitly disclose at least one wall of the opening sloped in the second direction.
	Hishida discloses a photovoltaic device and further discloses vias with walls sloped in the direction in which the busbar extends (20 in Fig. 7; 25 in Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the vias of modified Ziltener to include sloped walls in the second direction because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 18, modified Ziltener discloses all the claim limitations as set forth above.
	Modified Ziltener does not explicitly disclose two vias spaced apart in the first direction at a same location in the second direction, and each loop of the one or more loops overlies the two vias spaced apart in the first direction.
	Hishida discloses a photovoltaic device and further discloses two vias spaced apart in a first direction (20 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two vias in the first direction, as disclosed by Hishida, in the photovoltaic device of modified Ziltener, because as evidenced by Hishida, the configuration amounts to a known arrangement in the art for connection to a back surface of a photovoltaic device.  Additionally, Hishida discloses that the configuration results in improved manufacturing yield (abstract).
	Modified Ziltener discloses each loop of the one or more loops overlies the two vias spaced apart in the first direction (note: the term "overlies" is dependent on the spatial orientation of the device.  Additionally, the term "overlies" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 19, modified Ziltener discloses all the claim limitations as set forth above.
	Modified Ziltener does not explicitly disclose three or more vias spaced apart in the first direction and portion of two or more of the one or more loops overlie each of the three or more vias.  
	Hishida discloses a photovoltaic device and further discloses two vias spaced apart in a first direction (20 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include two vias in the first direction, as disclosed by Hishida, in the photovoltaic device of modified Ziltener, because as evidenced by Hishida, the configuration amounts to a known arrangement in the art for connection to a back surface of a photovoltaic device.  Additionally, Hishida discloses that the configuration results in improved manufacturing yield (abstract).
	With regard to the limitation requiring "three or more vias", it would have been obvious to include additional vias because mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
	Modified Ziltener discloses portions of two or more of the one or more loops overlie each of the three or more vias (note: the term "overlie" is dependent on the spatial orientation of the device.  Additionally, the term "overlie" does not require direct physical contact or the absence of intermediate components).
	Regarding claim 20, modified Ziltener discloses all the claim limitations as set forth above.
	While modified Ziltener discloses each via of the plurality of vias extends through an opening through the absorber layer and each opening includes at least one wall that is sloped (Ziltener - 157 in Fig. 3B); modified Ziltener does not explicitly disclose at least one wall of the opening sloped in the second direction.
	Hishida discloses a photovoltaic device and further discloses vias with walls sloped in the direction in which the busbar extends (20 in Fig. 7; 25 in Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the vias of modified Ziltener to include sloped walls in the second direction because such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, 8-15 and 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726